Case 1:20-cv-00080-JMC Document 24 Filed 05/26/20 Page 1of1

 

FILED

DISTRICT OF WYOMING
U.S. DISTRICT COURT

 

 

UNITED STATES DISTRICT COURT M AY 2 5 9020
FOR THE DISTRICT OF WYOMING ,
THE TRIAL LAWYERS COLLEGE, a nonprofit corporation, ) U.S. MAGISTRATE JUDGE
) enanrat
Plaintiff, )
)
vs. ) Civil Action No. 1:20-CV-00080
)
GERRY SPENCE’S TRIAL LAWYERS COLLEGE AT )
THUNDERHEAD RANCH, a nonprofit corporation; )
GERALD L. SPENCE; JOHN ZELBST; REX PARRIS; )
JOSEPH H. LOW; and KENT SPENCE, )
)
Defendants. )

 

ORDER GRANTING ADMISSION PRO HAC VICE OF TIMOTHY GETZOFF AS
COUNSEL FOR DEFENDANTS GERRY SPENCE’S TRIAL LAWYERS COLLEGE AT
THUNDERHEAD RANCH, GERALD L. SPENCE, JOHN ZELBST, REX PARRIS, JOSEPH H.
LOW, AND KENT SPENCE

 

THIS MATTER having come before the Court upon the motion of counsel for the Defendants,
Gerry Spence’s Trial Lawyers College at Thunderhead Ranch, Gerald L. Spence, John Zelbst, Rex Parris,
Joseph H. Low, and Kent Spence, pursuant to Rule 84.2(b) of the Local Rules of the United States District
Court for the District of Wyoming for the purpose of admitting Timothy Getzoff as Pro Hac Vice counsel
in the District of Wyoming. The Court reviewed this matter, and finds that the motion should be granted.
Accordingly,

IT IS HEREBY ORDERED that Timothy Getzoffis hereby admitted to practice before this Court
for all purposes in this matter,

IT IS FURTHER ORDERED that Local counsel shall be present in Court during all
Proceedings in connection with the case, unless excused by the Court, and shall have full authority to act
for and on behalf of the client in all matters including pretrial conferences, as well as trial or any other

hearings. Any notice, pleading or other paper shall be served onall counsel of record including local

counsel.

NAA
ff fo / / f
DATED this 26th day of May, 2020. SV / ff
Bh " A fF
f/f Ale _

 

 

MARK L. CARMAN
UNITED STATES MAGISTRATE JUDGE
